Citation Nr: 1022065	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  07-17 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from August 1943 to October 
1945.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a March 2006 
rating decision by the Department of Veterans Affairs 
(hereinafter VA) Regional Office in St. Petersburg, Florida, 
(hereinafter RO). 

In January 2009, a hearing was held before a Veterans Law 
Judge who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  This 
Veterans Law Judge has since retired.  The case was remanded 
for additional development by the Board in March 2009 and 
December 2009.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

By letter dated in May 2010, the Veteran was notified of his 
right to attend another hearing in light of the fact that the 
Veterans Law Judge who presided at his hearing is retired.  
His response in that month was that he would like to be 
afforded another hearing at the RO before a Veteran's Law 
Judge.  Accordingly, the case is REMANDED for the following 
action:

The Veteran should be scheduled for a 
hearing at the RO before a Veterans Law 
Judge hearing pursuant to the provisions 
of 38 U.S.C.A. § 7107 (West 2002). 

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



